Citation Nr: 0513331	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

Appellant (the veteran) had active service from August 1952 
to October 1963, from December 1963 to December 1967, and 
from December 1970 to September 1975. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

In March 2003, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In a June 2003 
rating decision, the RO granted the veteran's claim and 
assigned a 30 percent disability rating.  The veteran 
disagreed with the rating assigned and the appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in August 2003.  

During the course of the appeal, in a July 2003 rating 
decision, the veteran's disability rating was increased to 50 
percent.  The veteran continued to express his disagreement 
with that rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)(when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated). 

This matter was previously adjudicated by the Board in a 
March 2004 decision in which the Board denied the veteran's 
claim of entitlement to an increased rating for his service-
connected PTSD.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated November 10 2004, pursuant to a 
Joint Motion for Remand, the Court vacated that portion of 
the Board's March 2004 decision dealing with this issue and 
remanded the matter to the Board for development consistent 
with the Court's Order.  



Issues not currently on appeal

The Board observes that its March 2004 decision included 
denials of the veteran's claims of entitlement to service 
connection for prostate cancer and entitlement to an 
increased rating for tinnitus.  The Joint Motion for Remand 
specifically indicated that an appeal to the Court was not 
being pursued as to those two issues.  The Court's November 
2004 Order dismissed the veteran's appeal with respect to 
those issues.  The Board's decision is therefore final as to 
those two issues.  
See 38 C.F.R. § 20.1100 (2004).  Accordingly, those issues 
will be addressed no further herein.


FINDING OF FACT

The veteran's PTSD is manifested by complaints of flashbacks, 
sleep disturbance, irritability, anxiety and depression.  
Objective clinical findings include assessments of the 
veteran's overall impairment ranging from mild to severe.  
GAF scores range from 50 to 65.  


CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  



The Court's Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board has carefully reviewed the record and believes that 
it has addressed the concerns expressed by the parties in 
connection with the veteran's appeal to the Court.  The sole 
reason for the Court's remand, as stated in the November 2004 
Order, was to address a concern raised by the parties to the 
November 2004 Joint Motion for Partial Remand with respect to 
the adequacy of the Board's discussion of specific evidence 
that arguably supports the veteran's claim.  This will be 
done in the Analysis section of the Board's decision, below.  

With respect to any other perceived defects in the March 2003 
Board decision, none were identified.  The Court has 
consistently stated that the failure of an appellant to 
include an issue or argument in the pleadings before it will 
be deemed as a waiver of that issue or argument.  See 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993); see also 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992) [stating 
appellant "should have developed and presented all of his 
arguments in his initial pleadings"].

The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board therefore is confident that if 
any additional defects existed in its March 2004 decision, 
such would have been brought to the Board's attention in the 
interest of judicial economy.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2003 rating decision, by the July 2003 
statement of the case (SOC), and by the Board's March 2004 
decision of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, two letters were sent to the 
veteran, in April 2003 and in July 2003, with copies to his 
attorney, which were specifically intended to address the 
requirements of the VCAA.  The April 2003 letter explained in 
detail the elements that must be established in order to 
grant service connection for PTSD.  The July 2003 letter 
explained the elements that must be established in order to 
grant an increased disability rating for PTSD.  Both letters 
informed the veteran of the evidence already received, and 
both provided descriptions of the evidence still needed to 
establish the necessary elements.  

The Board notes that while the RO provided a description of 
the evidence necessary to substantiate an increased rating 
claim, VA's General Counsel has held that, if in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue [i.e., increased rating] 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
July 2003 VCAA letter, the RO informed the veteran that the 
RO would get such things as "[r]elevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The letter also stated that VA would 
obtain on the veteran's behalf, "[r]elevant records not held 
by a Federal agency.  This may include records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The July 2003 letter told the veteran 
that "[y]ou must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the July 2003 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), it did request that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) [a complying 
notice need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation].  

The Board finds that July 2003 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
with respect to the July 2003 letter, the Board does not 
believe that the veteran has been prejudiced by such failure 
in timing.  Following receipt of the letter, the veteran was 
afforded ample opportunity to respond and to submit or 
identify evidence pertinent to his claim.  The RO then 
readjudicated his claim in a July 2003 rating decision.  
Thus, any VCAA notice deficiency has been rectified.  
Moreover, the Court recently held in Mayfield, supra, that 
timing errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  Finally, the veteran's 
representative has not alleged any prejudice due to improper 
timing of the VCAA notice.  The November 2004 Joint Motion 
did not mention Pelegrini.

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

The Board notes that in his August 2003 VA Form 9, the 
veteran stated that, under the VCAA, VA must advise him of 
how to substantiate his claim as well as the existence of 
negative evidence and how to counter this evidence.  To some 
extent, it appears that the veteran is contending that the 
notice provided him was inadequate because it should have 
informed him of the specific evidence needed in his case.  
The Board finds, as stated above, that the RO adequately 
described the kinds of evidence that could be provided and 
which parties were responsible for obtaining it.  To the 
extent that veteran asserts that specific items of evidence 
must be enumerated in detail by the RO, the Board rejects 
such an argument.  It cannot be presumed that the RO has 
knowledge of specific evidence pertinent to the claim beyond 
that which the veteran has identified.  Indeed, if the RO 
knew the specific items of evidence pertinent to the case, 
the notice provision of the VCAA would be unnecessary.  In 
the July 2003 notice letter, and in the rating decisions and 
SOC, the RO specifically enumerated the evidence already of 
record; it specifically stated why that evidence was 
insufficient to award a higher rating; and it properly 
notified the veteran of the kinds of evidence he could 
submit, the kinds of evidence the RO would obtain for him or 
assist him in obtaining, and the time allotted for submission 
of that evidence.  

In short, the veteran in essence urges upon VA a standard of 
specificity VCAA notice which would require, at a minimum, 
clairvoyance.  This is not required under the law.  Cf. 
Talbert v. Brown, 7 Vet. App. 352, 356 (1995) [VA is not 
required to conduct an exercise in prognostication].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran underwent a VA examination in June 
2003, the results of which are reported below.  The veteran 
submitted private records from R.L.P., and the RO obtained 
the veteran's VA outpatient treatment and service medical 
records.  There is no indication that there exists any 
evidence that has a bearing on this case that has not been 
obtained.  In response to the July 2003 VCAA notice letter, 
the veteran replied "I have furnished the VA with all 
evidence."  

In the November 2004 Joint Motion, the veteran through 
counsel acknowledged that he "is entitled to submit 
additional evidence and argument."  See the Joint Motion, 
page 4.  On January 13, 2005, the Board wrote to the 
veteran's attorney, specifically soliciting additional 
evidence and argument and affording the attorney a period of 
90 days within which to do so.  No response was received.  

The Board concludes form the circumstances here presented 
that neither the veteran nor his attorney have anything 
further to add to the record, which remains the same as it 
was when the Board last decided the case in March 2004.  
No additional evidentiary development is required. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's attorney has been afforded the 
opportunity to submit written argument on the veteran's 
behalf

Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Fenderson considerations

The veteran has appealed the initial assignment of a rating 
for PTSD.  His service-connected PTSD has been evaluated by 
the RO as 50 percent disabling effective from April 2003, the 
date of receipt of the veteran's claim of entitlement to 
service connection.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated by the 
RO under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] 
(2004).  Diagnostic Code 9411 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the veteran's 
case, PTSD.  In any event, with the exception of eating 
disorders, all mental disorders, including PTSD, are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  

As has been discussed in some detail above, the Board's March 
1, 2004 decision was vacated by the Court in essence because 
the Board was deemed not to have carefully considered and 
discussed certain evidence which was considered by the 
signatories of the Joint Motion for Remand to be 
"ostensibly" favorable to this claim.  See the Joint 
Motion, page 4.  This evidence is contained in a March 2003 
report from the Mental Health Specialists of North Platte, 
Nebraska.  See the Joint Motion, pages 2-3.  Thus, although 
all evidence will be considered in arriving at a decision, 
particular attention will be paid to the evidence highlighted 
in the Joint Motion.



Schedular rating

As set out in detail above, the rating schedule provides 
examples of the type and degree of symptoms or their effects 
that would justify a 70 percent rating.  See 38 C.F.R. 
§ 4.130 (2004; see also Mauerhan v. Principi, 16 Vet. App. 
436 (2002) [symptoms listed in the rating criteria are simply 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  

With respect to specific examples listed in the schedular 
criteria, there appears to be no evidence of suicidal or 
homicidal ideation.  The June 2003 VA examiner found that the 
veteran was not an imminent danger to himself or others, and 
he did not report any thoughts of harming himself or others.  
In the detailed report dated in March 2003,  R.L.P., M.S., a 
Readjustment Counselor, did not identify any suicidal 
ideation.  R.L.P. did note that the veteran did admit to 
"lack of anger control with a fear that he will hurt others 
if aroused," and that the veteran scored in the high range 
on the hostility inventory.  However, as addressed in more 
detail below in the Board's discussion of impulse control, 
there is no evidence that the veteran has ever acted upon 
such feelings of anger.

Neither examiner noted symptoms consistent with obsessional 
rituals which interfere with routine activities.  Indeed, the 
June 2003 VA examiner specifically found no obsessions or 
compulsions.  He also noted that there was no 
circumstantiality or tangentiality of thought processes, and 
no hallucinations or delusions.  The veteran was found not to 
exhibit any abnormal mannerisms.  

There is no evidence of the veteran's speech being 
intermittently illogical, obscure, or irrelevant.  The June 
2003 examiner found speech to be clear, coherent, and goal 
directed; language was fluent.  In addition, he found that 
sensorium was clear; attention and concentration were 
adequate; fund of knowledge was average; and insight was 
good.  The veteran's memory was found to be intact for 
remote, recent, and immediate memories.  R.L.P. noted that 
the veteran's affect was flat but otherwise did not identify 
any problems with speech or thinking. 

There is no evidence of spatial disorientation.  The June 
2003 examiner found that the veteran was alert and oriented 
to all spheres.  R.L.P. made no findings as to this 
criterion.

There is also no evidence of neglect of personal appearance 
and hygiene.  R.L.P. found that the veteran was appropriately 
dressed with good hygiene.

The Board finds that there is little evidence of near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
With respect to panic, the Board finds no reference to panic 
in the medical evidence, although both R.L.P. and the June 
2003 VA examiner described symptoms consistent with anxiety.  
As pointed out in the Joint Motion, R.L.P. described symptoms 
such as intrusive thoughts about plane crashes, night sweats, 
sleep disturbances, and anxiety.  

Panic is defined as "acute, extreme anxiety with 
disorganization of personality and function."  Dorland's 
Illustrated Medical Dictionary 1220 (28th ed. 1994).  Anxiety 
is defined as "the unpleasant emotional state consisting of 
psychophysiological responses to anticipation of unreal or 
imagined danger."  See Dorland's Illustrated Medical 
Dictionary 102 (28th ed. 1994).  

The evidence of record, although clearly describing the 
veteran as being anxious, does not appear to characterize him 
as subject to panic.  Moreover, the Board finds that the 
"near-continuous" aspect of this criterion is also lacking.  
R.L.P.'s findings certainly do not indicate that the 
veteran's anxiety is "near-continuous."  Indeed, his 
descriptions appear to tie the onset of such symptoms with 
specific and uncommon events, such as speaking about his 
military experiences or visiting unfamiliar places.  The June 
2003 examiner reported that the veteran's flashbacks occurred 
"on occasion."  The Board believes that the description of 
flashbacks "on occasion" is inconsistent with "near-
continuous" symptoms.

With respect to depression, the Board notes that R.L.P. 
described the veteran's depression as severe, with mood 
swings.  However, this appears to be based solely on the 
veteran's score on the Beck Depression Inventory.  R.L.P. 
provided little objective or clinical evidence of depression 
aside from his performance on this test.  He reported that 
while describing traumatizing experiences in service, the 
veteran became extremely emotional and cried.  However, he 
did not tie this behavior to any specific finding with 
respect to depression.  Nor did he indicate that such 
observed symptoms in any way affect the veteran's ability to 
function independently, appropriately and effectively.  
Indeed, the June 2003 VA examiner reported that the veteran 
was cooperative and pleasant on examination; and his mood was 
euthymic.  

Moreover, and significantly in the Board's estimation, the 
evidence with respect to occupational and social impairment 
indicates that the veteran does in fact function 
independently, appropriately and effectively.  The Board 
finds it significant that the veteran is currently employed, 
and the June 2003 examiner noted that he reported no problems 
with occupational functioning.  He retired from the U.S. Navy 
and has continued to work on a part time basis.  This argues 
strongly against a finding that the veteran's ability to 
function independently, appropriately and effectively has 
been significantly impacted, or that he has significant 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
R.L.P. noted that the veteran has a lack of "anger control" 
with a fear he will hurt others if aroused.  On the Hostility 
Inventory he scored overall in the high range with elevated 
scores for negativism, resentment, assault, suspicion, 
irritability, and verbal hostility.  However, the Board 
believes that impaired "impulse control" implies an 
impairment in one's ability to control one's actions, not 
simply a problem controlling the level of anger.  This is 
supported by the inclusion of "periods of violence" among the 
criteria for a 70 percent rating, indicating that actions 
(and not simply emotions) are significant to a determination 
as to whether the 70 percent level has been approximated.  

In this case, neither the June 2003 examiner nor R.L.P. has 
included examples of actual loss of impulse control or 
periods of violence.  Nor is there any evidence that the 
veteran has ever taken any violent actions against other 
persons.  The Board believes that the veteran's fear that he 
will hurt others if aroused, as cited by R.L.P., is not the 
equivalent or the near equivalent of actual "periods of 
violence".  On the contrary, T.L.P.'s report is indicative 
that the veteran is cognizant of the consequences of lashing 
out at others and is capable of self restraint.    The 
veteran's score on the Hostility Inventory is certainly 
significant; however, in the absence of any specific examples 
from the veteran's life, reported in the medical evidence or 
directly from the veteran, the Board does not find it 
persuasive.  

The evidence, although clearly indicating current 
difficulties with social impairment is not consistent with an 
inability to establish and maintain effective relationships.  
In this finding, the Board believes that the use of the word 
"inability" is key.  While the veteran is divorced, he 
reported to R.L.P. that his marriage lasted from 1971 to 
2002, over 30 years.  This certainly indicates an ability to 
maintain an effective relationship; although perhaps not an 
unlimited ability.  The veteran reported that he feels 
estranged from family and friends and avoids women and 
friends because he believes that he drives them away.  He 
also has a fear of unfamiliar places.  However, he reported 
to the June 2003 examiner that he has maintained 
relationships with a couple of friends who are now his 
primary support group.  The Board believes that this is 
simply inconsistent with a finding that the veteran is unable 
to maintain or establish effective relationships.  The June 
2003 examiner found that the veteran suffers a significant 
impairment in social functioning.  But "significant 
impairment" by definition falls short of "inability."  The 
evidence clearly shows that, although the veteran is socially 
impaired, he is able to establish and maintain effective 
relationships.  

The Board notes that there is a discrepancy in the medical 
descriptions as to the level of impairment that the veteran 
suffers.  The June 2003 examiner found that the veteran's 
symptoms were mild, noting the fact that he has been able to 
work on a regular basis.  The examiner stated that, from his 
description, the veteran's symptoms apparently were not 
serious or severe.  On the other hand, in the March 2003 
report , R.L.P. described the veteran's PTSD and his 
depression as severe, based on the Mississippi Scale of 
Combat Related PTSD and Combat Exposure Scale.  

The Board notes that use of terminology such as "severe" or 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of the issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  
Indeed, the rating criteria provide no indication that 
"severe" impairment corresponds to a 70 percent rating or to 
any particular rating.  The Board notes that the rating 
criteria under Diagnostic Code 9411 provide examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating.  See Mauerhan, 16 
Vet. App. 436.    

R.L.P.'s description of the level of impairment of the 
veteran's PTSD as "severe," offered as it was without 
reference to the framework of the rating criteria, is not 
persuasive evidence.  The Board also notes, as specifically 
pointed out in the Joint Motion, that R.L.P. reported, based 
on the veteran's performance on the Dissociation 
Questionnaire (DISQ), that he was suffering from 
"pathological disassociation".  The Board has considered 
this evidence.  However, R.L.P. did not define what was meant 
by "pathological disassociation", nor did he discuss how 
such "pathological disassociation" impacted the veteran's 
actual occupational or social functioning, nor how strongly 
his performance on a questionnaire correlates to his actual 
symptomatology, nor how "pathological disassociation" 
relates to the criteria for PTSD.  

In assessing such evidence, the failure of the examiner to 
provide any context or discussion of his finding goes to the 
weight and credibility of the evidence.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  The Board simply 
notes, as with R.L.P.'s use of the term "severe," that such a 
finding, presented without reference to the pertinent rating 
criteria, is not persuasive evidence.  
The bare finding of "pathological disassociation", without 
any reference to the veteran's PTSD, is essentially 
meaningless as evidence in evaluating PTSD.


The VA examiner's characterization of the veteran's PTSD as 
"mild", on the other hand, was based on the veteran's 
descriptions of his own symptoms.  See the May 2003 VA 
examination report, page 3.  The examiner stated;  "[The 
veteran] has been able to work on a regular basis.  From his 
description, his symptoms apparently not serious or severe at 
this time."

Moreover, to the extent that the two medical reports 
conflict, the Board favors the opinion of the June 2003 VA 
examiner.  In evaluating the evidence, the Board looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  In this case, it appears that 
R.L.P. is not a doctor, but is a Counselor.  The June 2003 VA 
examination was conducted by a M.D.  While there is no 
question as to R.L.P.'s competence, the Board believes that a 
M.D. is more highly qualified to discuss questions concerning 
the veteran's psychiatric symptomatology.  His opinion is 
therefore accorded more weight.

Also of interest are the GAF scores assigned.  The GAF score 
of 50, assigned by R.L.P., reflects serious social and 
industrial impairment, but borders quite closely on the range 
of moderate symptoms (51 to 60).  The score of 65, assigned 
by the June 2003 VA examiner, is well within the range mild 
social and industrial impairment.  Taken as a whole, these 
scores in essence describe moderate symptomatology consistent 
with a 50 percent rating.  See 38 C.F.R. § 4.130; 
see also Carpenter, 8 Vet. App. at 243 [the claimant was 
rated at 50 percent for PTSD, and his GAF scores ranged from 
55 to 60, corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV)].  

In any event, for reasons discussed above the Board places 
greater weight on the GAF score of 65 which was assigned by 
the VA physician than it does on the score of 51 which was 
assigned by Readjustment Counselor Mr. R.L.P., M.S.
See Black, supra.

The Board would also be remiss if it did not mention that 
there appears to be no indication of ongoing psychiatric or 
psychological counseling of the veteran.  As discussed above 
in connection with the VCAA, the veteran and his attorney 
have been accorded ample opportunity to provide such 
evidence, and they have not.  It thus appears that the 
veteran's psychiatric condition is not of such severity to 
warrant medical treatment.  Such conclusion is consistent 
with other evidence of record, which includes a history 
devoid of psychiatric hospitalization or treatment.  

In summary, the record on appeal in its totality portrays a 
picture of a gentlemen who, although no doubt experiencing 
anger and depression, by his own report has no problems with 
occupational functioning.  A 70 percent rating for PTSD, 
which as discussed above is indicative of "occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood", is simply not demonstrated.

The Board has also considered whether a 100 percent rating is 
appropriate; however, for many of the reasons already 
discussed, the evidence does not support a conclusion that 
the veteran has symptoms of total occupational and social 
impairment that would warrant the assignment of a 100 percent 
disability rating.  With reference to the criteria listed 
above, the evidence does not show such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  As 
discussed above, the veteran is currently employed and 
retains at least some ability to maintain and establish 
social relationships.  

In denying a 100 percent rating, the Board also places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The GAF scores assigned have 
ranged from 50 to 65, which as discussed above, are generally 
consistent with moderate overall impairment.  These GAF 
scores appear to be based on the veteran's reported 
symptomatology.  There have been assigned no lower GAF scores 
and there is no indication of behavior or impairment in 
functioning consistent with lower GAF scores.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased rating, but finds that the current 50 
percent rating most closely approximates the level of 
symptomatology reported.  The veteran's claim of entitlement 
to an increased rating for PTSD is accordingly denied.

Fenderson considerations 

In this case, the medical evidence of record does not 
indicate that the veteran's service-connected PTSD has 
changed appreciably since April 2003, the effective date of 
service connection.  As noted above, the only pertinent 
medical evidence of record comes from March 2003 and May 2003 
examinations.  Based on such evidence, and the veteran's 
statements, the Board can identify no basis on which to 
assign staged ratings.  A 50 percent disability rating was 
properly assigned since April 2003.  

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in such marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  While the RO provided the veteran with the 
regulations governing extraschedular ratings in the July 2003 
SOC, it has not in fact applied them or adjudicated the 
issue.  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his PTSD is in order, he may 
raise this with the RO.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.


ORDER

The veteran's claim of entitlement to an increased evaluation 
for his PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


